Title: To James Madison from John Wickham, 15 May 1807
From: Wickham, John
To: Madison, James



Sir,
Richmond 15th. May 1807

As Counsel for Col. Burr in the prosecution instituted against him by the United States, I have to request that you will direct copies to be taken of three affidavits that have been made by Comfort Tyler Luke Hill and Frederick Haymaker and are understood to have been filed in the office of the department of State.  As they relate to the matters with which he stands charged and may be of much Importance at the Trial I persuade my self that you will have no doubt of the propriety of this request and forward the copies without delay, the Session of the Fedl. court being just at Hand.
Should you not think fit to send them directly to me I trust you will send them to the attorney for the united States or some other person here with Instructions to permit Col Burrs Counsel to read them and to use them as Evidence if the Court shall determine that they have a right to do so.  In either case I must beg the favor of a reply to this Letter.  With perfect respect I have the honor to be your obedt. Srt.

Jno: Wickham

